      Case 4:21-cv-02608 Document 6 Filed on 08/11/21 in TXSD Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

SHARON MARTIN                                  §
                                               §
V.                                             §               CIVIL ACTION NO. 4:21-cv-02608
                                               §
AMGUARD INSURANCE COMPANY                      §
AND CLEVE TRYON                                §

                          AmGuard’s Certificate of Notice of Filing

       The undersigned attorney of record for AmGuard Insurance Company (“Defendant”) in

the above-entitled and numbered cause, hereby certifies that on August 11, 2021, a copy of

AmGuard’s Notice of Removal in this action was filed with the Clerk of the 333rd Judicial

District Court of Harris County, Texas, in Cause No. 2021-39940, and that written notice of

filing of AmGuard’s Notice of Removal was served on attorneys of record for all parties.

                                     Respectfully submitted,


                                     By:    /s/ Christopher W. Martin
                                            Christopher W. Martin
                                            State Bar No. 13057620
                                            Federal Id. No. 13515
                                            Martin, Disiere, Jefferson & Wisdom, L.L.P.
                                            808 Travis Street, Suite 1800
                                            Houston, Texas 77002
                                            Email: martin@mdjwlaw.com
                                            Telephone: (713) 632-1700
                                            Facsimile: (713) 222-0101

                                     ATTORNEYS FOR DEFENDANT,
                                     AMGUARD INSURANCE COMPANY
      Case 4:21-cv-02608 Document 6 Filed on 08/11/21 in TXSD Page 2 of 2




Of Counsel:
Jamie P. Cooper
State Bar No. 24027603
Federal Id. No. 34510
MARTIN, DISIERE, JEFFERSON & WISDOM, L.L.P.
1100 Northwest Loop, Suite 738
Castle Hills, Texas 78213
Telephone: (214) 420-5500
Facsimile: (214) 420-5501
E-Mail: cooper@mdjwlaw.com

                               CERTIFICATE OF SERVICE

    This is to certify that a true and correct copy of AmGuard’s Certificate of Notice of Filing
has been forwarded to all counsel of record in accordance with the Federal Rules of Civil
Procedure, by CM/ECF filing, on this the 11th day of August 2021:

       Matthew Zarghouni
       State Bar No. 24086085
       3900 Essex Lane, Ste 1011
       Houston, Texas 77027
       Office: (346) 980-6600
       Fax: (281) 888-3150
       Matt@zar-law.com
       ATTORNEY FOR PLAINTIFF

       KRISTIE E. JOHNSON
       Texas Bar No. 24038382
       909 Fannin, Suite 3300
       Houston, Texas 77010
       (713) 353-2000 – Telephone
       (713) 785-7780 – Facsimile
       Kristie.Johnson@wilsonelser.com
       ATTORNEY FOR DEFENDANT CLEVE TRYON


                                            By:    /s/ Jamie Cooper
                                                   Jamie Cooper
